Judgment of the Supreme Court, Suffolk County, entered June 28, 1966, affirmed, without costs. No opinion. Appeal from two orders of said court, both dated July 1, 1966 (plaintiffs’ notice of appeal erroneously recites the date of one of the orders as June 1, 1966), dismissed, without costs. No appeal lies from an order denying a motion to set aside a verdict, made on the trial minutes, or from *825an order denying a motion for reargument. Brennan, Acting P. J., Rabin, Munder and Martuscello, JJ., concur.